Citation Nr: 1532501	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-35 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to contaminated water exposure.

2. Entitlement to service connection for cerebrovascular accident (CVA) or transient ischemic attack (TIA), to include as due to contaminated water exposure.

3. Entitlement to service connection for cardiomyopathy, to include as due to contaminated water exposure.

4. Entitlement to service connection for peripheral artery disease (PAD), to include as due to contaminated water exposure.

5. Entitlement to service connection for diabetes mellitus, to include as due to contaminated water exposure.

6. Entitlement to service connection for cervical, thoracic and lumbar spine conditions, to include as due to contaminated water exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T.B.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for COPD; CVA, to include TIA; cardiomyopathy; PAD; diabetes mellitus; and a cervical, thoracic and lumbar spine condition, to include as due to exposure to contaminated water at Camp Lejeune.  The Board notes in this regard that in VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.  Thus, jurisdiction over the Veteran's appeal was transferred to the Louisville RO, and in April 2014, jurisdiction of the this matter was transferred back to the Philadelphia RO.  

In September 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for COPD and for cervical, thoracic and lumbar spine conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served on active duty at Camp Lejeune during the period of potential exposure; she is presumed to have been exposed to contaminated drinking water.

2. The competent and probative evidence of record preponderates against a finding that the Veteran's CVA and/or TIA are related to active service, to include exposure to contaminated water therein.

3. The competent and probative evidence of record preponderates against a finding that the Veteran has cardiomyopathy related to active service, to include exposure to contaminated water therein.

4. The competent and probative evidence of record preponderates against a finding that the Veteran has PAD related to active service, to include exposure to contaminated water therein.

5. The competent and probative evidence of record preponderates against a finding that the Veteran has diabetes mellitus related to active service, to include due to exposure to contaminated water therein.


CONCLUSIONS OF LAW

1. CVA was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. Cardiomyopathy was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4. PAD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4. Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2011, April 2011, and May 2011, that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letter also informed her of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

Additionally, in September 2014, the Veteran was provided an opportunity to set forth her contentions during a videoconference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, and information was solicited regarding the onset and cause of the Veteran's claimed disabilities, as well as the nature of her current disabilities and history of post-service treatment.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Thus, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may adjudicate the claims based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran. The Board notes that the VA examinations dated in March 2011 and April 2011 each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions, which were supported in the record.  These examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  All obtainable evidence relative to the Veteran's claims has been obtained and neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002);.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that on her entrance examination in July 1966, the clinical evaluation of the Veteran's heart and lungs were found to be normal.  In December 1966, she was treated for a upper respiratory infection (URI), and her lungs were noted to be clear.  In January 1967, she was seen for a mild viral URI, and her chest was clear.  In May 1967, she was seen for a one week history of productive cough, chills, and malaise, a chest x-ray was normal, and medications were prescribed.  After no improvement for two days, she was admitted to the hospital for a productive cough and shortness of breath, occasional chills associated with a low grade fever, and right sided thoracic pleuritic type chest pain with deep inspiration.  After four days, her lungs were clear, she was having no respiratory distress, her cough had subsided, and she had reached maximum hospital benefit.  The diagnosis was acute bronchitis.  

Thereafter, in  May 1967, the Veteran was seen after she was hit in the head.  It was noted that she was struck in the vertex three days prior, and was drowsy with vertex headaches.  The assessment was contusion, head.  In June 1967, she reported having headaches secondary to the trauma noted in May 1967.  In August and September 1967 chest x-rays were negative.  In December 1967, she was treated for a URI.  In January 1968, a chest x-ray revealed a normal study, no active disease, and calcified nodules, and she was treated for a URI.  In October 1968, she was treated for a URI.  On a separation examination in July 1969, clinical evaluation of the lungs, chest, heart, vascular system, and endocrine system, were all noted to be normal.  

Service personnel records show that the Veteran was stationed at Camp Lejeune between November 1966 and August 1969.

In a statement dated in May 2010, the Veteran reported that she was stationed at Camp Lejeune when she first contracted a URI, that she had never suffered from that before going to Camp Lejeune, and that it was chronic since then and had declined to the point of COPD.

On a VA examination in March 2011, the diagnoses included peripheral artery disease; thromboangiitis obliterans likely secondary to tobacco abuse history; cerebral vascular disease/transient ischemic attack (TIA); mitral regurgitation with heart murmur; ischemic cardiomyopathy; and COPD/emphysema with component of reactive airway disease.  It was noted that the Veteran had no idea when her heart murmur was first found, but she noted that when she went into the Marine Corps she was told that a heart murmur had been noted.   She reported a prior history of heart murmur, and indicated that this had been a pre-existing condition.  The examiner noted that the Veteran understood that the heart murmur was not related to heart attack history, and that on cardiac evaluations, mitral regurgitation had been noted.  

The examiner opined that the Veteran's COPD, CVA/TIA, ischemic cardiomyopathy, and peripheral artery disease, were not caused by or a result of exposure to contaminated water at Camp Lejeune.  For rationale, the examiner noted that based on Appendix B of the National Research Council, the associations to contaminated water included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney disease, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, scleroderma, and neurobehavioral effects.  The examiner noted that the Veteran did not have any of these conditions.  Further, the examiner noted that the conditions claimed by the Veteran would not be expected to have such an association to contaminated water, and that an association does not necessarily mean causation.  The examiner also found that a history of heart murmur was not noted objectively on review of the military records, that a heart murmur was not present on entrance examination, that historically this had been a pre-existing condition which was not aggravated by military service, and that this condition was not related to the condition of ischemic heart disease/cardiomyopathy.  

In her initial claim submitted in October 2010, the Veteran reported she had a heart murmur when she entered service, but that she was never treated for it during service.  

On a VA examination in April 2011, it was noted that the Veteran's diabetes had an onset in the 1980s, at which time she was diagnosed and placed on medication, and that insulin was added in the 1990s.  The examiner opined that the Veteran's diabetes mellitus was not caused by or a result of his exposure to contaminated water at Camp Lejeune, noting that there was no medical evidence showing that the chemicals identified with the contaminated water at Camp Lejeune were a cause of diabetes mellitus.  To support this opinion, the examiner referred to VA's FAQ sheet and CDC information sheets.

In September 2014, the Veteran testified that she came down with bronchitis in service and ended up in a hospital for a few days, and that after she was released, she kept getting bronchitis and sinus infections, which she claimed was linked to her developing COPD.  Also, at the hearing, a witness, T.B., testified that he and the Veteran had read an article regarding contaminated water at Camp Lejeune and noticed that a lot of the symptoms that she had now, because of her health condition, were attributed to contaminated water.  

In support of her claim, the Veteran submitted a medical excerpt titled, "Respiratory effects and arsenic contaminated well water in Bangladesh"

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See VBA Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Thus, VA presumes that any Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  

Based on a congressional mandate, the Navy requested that the National Academy of Sciences National Research Council (NRC) undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the Agency for Toxic Substances and Disease Registry (ATSDR), including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the contaminants.  The NRC analysis used categories of potential disease "health outcomes", including: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  

The NRC analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, including esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  The Board notes that while the Training Letter includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.

The Board notes that the RO concluded that the Veteran's military records confirm she served at Camp Lejeune during the period of potential exposure; thus, she is presumed to have been exposed to contaminated drinking water.  Further, as noted above, the Veteran has been diagnosed with CVA, TIA, cardiomyopathy, PAD, and diabetes mellitus.  What is missing from the record is competent evidence showing that these disabilities may be causally related to the Veteran's presumed exposure to contaminated water therein.  38 C.F.R. § 3.303.  As noted above, the VA examiners in March and April 2011 rendered negative opinions, with rationales, opining that the Veteran's CVA, cardiomyopathy, PAD, and diabetes were not caused by or a result of exposure to contaminated water at Camp Lejeune.  The Board finds that the VA examiner's opinion was based on a review of the record and is probative and persuasive on the issue of whether any of these conditions claimed by the Veteran may be related to active service, and the VA examiner provided evidentiary support in the record, as well as referring to VA resources and CDC resources regarding this issue.  Further, the Veteran has not submitted competent medical evidence to the contrary.  The Board acknowledges that at the hearing in September 2014, the Veteran's representative testified they would submit a document printed from the internet which would support a link between the Veteran's conditions and contaminated water.  Review of the record, however, shows that the document submitted in September 2014 discussed respiratory effects of arsenic contaminated water in Bangladesh, which is not probative of any relationship between the Veteran's current conditions and exposure to VOC contaminated water at Camp Lejeune.  

The Board recognizes the Veteran contends that her CVA, TIA, cardiomyopathy, PAD, and diabetes are related to exposure to contaminated water during her service at Camp Lejeune.  While her exposure to contaminated water is presumed, and lay statements may be competent to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation, as a lay person, the Veteran is not competent to report that her current disorders are related to exposure to contaminated water in service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra. 

The preponderance of the evidence is therefore against the claims of service connection for CVA, TIA, cardiomyopathy, PAD, and diabetes.  The benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for CVA is denied.

Service connection for cardiomyopathy is denied.

Service connection for PAD is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Board notes that the Veteran initially contended that her COPD and cervical, thoracic, and lumbar spine conditions were related to his presumed exposure to contaminated water at Camp Lejeune.  Based on these contentions, VA examinations with opinions were obtained in this matter.  Subsequently, however, at the videoconference hearing in September 2014, the Veteran testified that her cervical, thoracic, and lumbar conditions were the result of head, back, and neck injuries she sustained at Camp Lejeune when she was slammed to the floor by her husband.  The Veteran also testified she came down with bronchitis in service and ended up in a hospital for a few days, and that after she was released, from then on she kept getting bronchitis and sinus infections, which she claimed was linked to her developing COPD.  

STRs show that he was treated for a URI on several occasions, including in December 1966 and January 1967.  In May 1967, she was admitted to the hospital for a productive cough and shortness of breath, and the diagnosis was acute bronchitis.  Thereafter, in  May 1967, the Veteran was seen after she was hit in the head.  It was noted that she was struck in the vertex three days prior, and was drowsy with vertex headaches.  The assessment was contusion, head.  In June 1967, she reported having headaches secondary to the trauma noted in May 1967.  In August and September 1967 chest x-rays were negative.  In December 1967, she was treated for a URI.  In January 1968, and in October 1968, she was treated for a URI.  On a separation examination in July 1969, clinical evaluation of the lungs, chest, heart, vascular system, and endocrine system, were all noted to be normal.  

On a VA examination in March 2011, the diagnoses included COPD/emphysema with component of reactive airway disease.  The examiner opined that the Veteran's COPD was not caused by or a result of exposure to contaminated water at Camp Lejeune requested, and provided rationale to support the opinion.  

On a VA examination in June 2011, the Veteran reported having chronic cervical and thoracolumbar back pain since service.  The examiner noted that the Veteran reported worsening cervical and thoracolumbar back problems, with medical attention evident over the last 10 to 15 years.  It was noted that there was no history of hospitalization, surgery, spine trauma, and spine neoplasm.  The diagnoses included herniated disc disease L2-3 and C6-7.  The examiner opined that cervical, thoracic, and lumbar spine conditions would not be considered to be caused by or a result of, or related to exposure to contaminated water at Camp Lejeune.  

With regard to the VA examinations provided in March and June 2011, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  After reviewing the March and June 2011 VA examination reports, the Board concludes that such opinions are inadequate to the extent that they did not address the Veteran's alternative theories of entitlement.  Thus, another opinion is warranted because although the VA examiner addressed whether the Veteran's claimed conditions were related to exposure to contaminated water in service, the report did not specifically address whether his COPD may be related to the URIs and bronchitis he was treated for in service, nor did the report address whether a cervical, thoracic, or lumbar condition are related to her report of being thrown to the ground and injured in service or related to the notation of head trauma in service.  Thus, additional medical opinions are needed.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment she may have received regarding her COPD and/or a cervical, thoracic, or lumbar condition. With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the file.  Negative replies should be requested.

2. Forward the claims folder, including a copy of this remand, to the examiner who conducted both the March 2011 and June 2011 VA examinations for a supplemental opinion.  Request that the examiner reviews the claims folder and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner in order to render the requested medical opinions noted below.  If deemed necessary, arrangements shall be made for another VA medical examination for the Veteran.

 a. The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's COPD had an onset in service or is otherwise related to service (to include the URIs and bronchitis that she was treated for in service).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of respiratory symptoms after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms. 

b. The examiner should also be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any current cervical or lumbar spine disabilities had their onset in service or are otherwise related to service (to include consideration of the STR which notes the Veteran's head was injured in service as well as the Veteran's report of being injured in service when she was thrown to the ground.)  In forming the opinion, the examiner is to specifically consider the Veteran's competent report that she was injured when thrown to the ground in service.  

c. The examiner must explain the rationale for any opinions given, and if unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.

3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


